Citation Nr: 0701961	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  01-08 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected status post excision and wedge osteotomy of the 
right foot with calluses, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for the service-
connected residuals of left foot injuries with calluses, 
currently evaluated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and her husband



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1990 to 
March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in May 2005 for 
additional development of the record.  



FINDINGS OF FACT

1.  The service-connected right foot disability is shown to 
be productive of severe symptoms, including painful and 
tender calluses and painful motion; the evidence, however, 
loss of use of the foot is not demonstrated.  

2.  The service-connected left foot disorder is shown to be 
productive of a disability picture that more nearly 
approximates that of severe rather than as moderately severe 
impairment, including a hallux on the left medial border 
noted to be very incuvated and thickened, pain with inversion 
along the course of the peroneal tendons on the left, pain on 
palpation of the Achilles tendon, mild anterior left ankle 
edema, and a left mid-heel lesion; the evidence, however, 
loss of use of the foot is not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for the service-connected status post excision 
and wedge osteotomy of the right foot with calluses have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a including Diagnostic Code 5284 (2006).  

2.  The criteria for a 30 percent evaluation for the service-
connected residuals of left foot injuries with calluses have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a including Diagnostic Code 5284 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded her comprehensive VA 
examinations addressing her disorders.  There is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claims in a series of letters issued between July 2003 
and June 2005.  By these letters, the RO also notified the 
veteran of exactly which portion of that evidence was to be 
provided by her and which portion VA would attempt to obtain 
on her behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letters were issued subsequent to the 
appealed October 2000 rating decision, but that decision was 
issued prior to enactment of the VCAA.  Moreover, the VCAA 
letters have been followed up by Supplemental Statements of 
the Case addressing the veteran's claims, all constituting 
readjudications of the claims.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In this case, the veteran was fully notified of her assigned 
evaluations, and their effective date of May 2000, in an 
April 2003 rating decision.  The Board finds this 
notification to be sufficient in view of Dingess/Hartman.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In an April 1996 rating decision, the RO granted service 
connection for status post excised cyst, with bilateral 
calluses, in view of recurrent in-service treatment for foot 
problems.  A single no percent evaluation was assigned, 
effective from March 1996.  

During her July 2000 VA feet examination, the veteran 
complained of chronic bilateral foot pain, cramping, and 
swelling, and she reported that she visited a VA podiatrist 
to have her calluses "shaved down."  

An examination of the right foot revealed no edema, two 
healed surgical scars that were tender on deep palpation, 
mycotic tone nails, and calluses that were tender to 
palpation.  There was a small bony prominence at the proximal 
lateral fifth metacarpal that was tender to palpation.  

The arch was tender to deep palpation and was very low on 
weight bearing.  The heel was intact and non-tender.  Active 
range of motion testing revealed extension to 22 degrees (20 
degrees with resistance) and flexion to 10 degrees.  The 
examiner noted that no pain was verbalized and that he could 
not speculate as to flare-ups due to a strong range of motion 
effort.  

The examination of the left foot revealed mycotic nails and 
no edema.  There was a callus at the distal metacarpal 
between the first ad second toes that was tender to 
palpation.  

The arch was tender to deep palpation and low on weight-
bearing.  The heel was non-tender.  Range of motion testing 
revealed extension to 20 degrees and flexion to 12 degrees.  
The examiner noted that no pain was verbalized and that he 
could not speculate as to flare-ups due to a strong range of 
motion effort.  

In rendering a diagnosis, the examiner noted that he could 
not substantiate a foot "condition" because the veteran 
failed to present to the radiologist for the requested 
studies.  

Based on these findings, the RO, in an August 2001 VA 
examination, assigned a separate 10 percent evaluation for 
the right foot disorder as of May 2000 but continued a no 
percent evaluation for the left foot disorder.  

VA treatment records dated from September 2001 to October 
2002 indicate that the veteran had thickened and brown right 
toenails, with sub ungual debris and several nucleated 
hyperkeratotic lesions under the right foot.  

The veteran underwent a second VA feet examination in April 
2003, during which she reported worsening foot pain, 
requiring the use of a cane, orthotics, and pain medication.  
She noted that she was unable to stand or walk without pain 
and was seeing a podiatrist monthly.  Also, she reported that 
she had difficulty working and had missed "significant" 
days from work due to pain in both feet.  

The examination revealed two well-healed scars of the right 
foot, both painful to palpation.  Palpation overlying the 
osteotomy site was painful.  The veteran had severe nucleated 
plantar keratoses under the second metatarsal of the right 
foot.  Her second toe was contracted and painful to palpation 
and had restricted motion plantarly.  

On weight bearing, the toe did not "purchase" the ground.  
Due to this and the veteran's painful nucleated keratoses, 
she was unable to bear weight normally and consequently had 
developed calluses under the first and fifth metatarsals of 
her right foot and a callus under the first and fifth 
metatarsals on her left foot.  All callused areas were 
painful to palpation and on standing and ambulation.  No 
swelling was noted.  

Based on these findings, the examiner rendered a diagnosis of 
chronic nucleated keratoses plantarly, a contracted and 
elevated toe of the right foot second to an osteotomy, and a 
chronic callus of the left foot second to an abnormal gait.  

Subsequently, in an April 2003 rating decision, the RO 
increased the evaluation for the right foot disorder to 30 
percent and assigned a 20 percent evaluation for the left 
foot disorder.  Both evaluations were effectuated as of May 
2000.  

During her March 2005 VA hearing, the veteran reported that 
she was using Naproxen and orthotics for her foot pain and 
that she still required frequent callus removal.  Also, she 
noted that she had quit her job on account of her foot pain.  

A July 2005 VA treatment record reflects that the veteran 
reported that she had to limit her activities due to pain in 
her feet, and her use of Naproxen was becoming less 
effective.  

An examination revealed very prominent metatarsal heads, with 
nucleated hyperkeratotic lesions under the metatarsal heads 
of toes one, two, and five of the right foot and under 
metatarsal heads one and five of the left foot.  Smaller 
lesions were noted around the lateral and medial heel of the 
right.  Pain was noted on palpation of the callused areas.  

The veteran had a mildly antalgic and guarded gait and used a 
cane in her left hand.  The hallux on the left medial border 
was noted to be very incuvated and thickened.  The examiner 
noted that the veteran would be scheduled for partial 
permanent nail removal on the left.  

In a July 2005 statement, M. Tucker Brawner, D.P.M., noted 
that the veteran had lesions at the first and fifth 
metatarsals of the left foot and early keratoses at the right 
heel pad.  The right forefoot problems were noted to be a 
classic presentation of transfer lesions following a 
metatarsal osteotomy.  

The left foot problems were noted to be less clear, but the 
lesions were noted to be chronic.  There was little hope that 
the lesions would be resolved, either by further surgery or 
conservative care.  Dr. Brawner strongly advised against 
further surgery and recommended instead an aggressive program 
of frequent debridement, accommodative orthotics, and skin 
softening agents.  

During a September 2005 VA feet examination, the veteran 
reported right foot pain "all day every day" and noted that 
she took five Naproxen tablets a day with partial relief.  
She was unable to walk or stand for more than five minutes 
and was not currently working.  She also described left foot 
pain and swelling but noted that such pain, while daily, did 
not last all day.  

An examination of the right foot revealed two nontender scars 
and some decreased sensation in the cicatricial region, but 
sensation was otherwise normal.  There was no evidence of 
swelling.  

The calluses included a 1.5 centimeter (cm.) nucleated callus 
in the midfoot on the lateral surface, a 2 cm. nucleated 
callus on the lateral edge of the ball of the foot, a 1.5 cm. 
nucleated callus mid-ball, a 1.5 cm. non-nucleated callus in 
the medial end of the ball, a 1 cm. non-nucleated callus on 
the medial surface of the great toe, an 0.4 cm. nucleated 
callus in the mid-heel, and an 0.4 cm. nucleated callus on 
the medial surface of the heel.  

There was tenderness on inversion, dorsiflexion, and 
palpation of the plantar surface just anterior to the heel.  
The veteran had 5/5 motor strength with extension, inversion, 
and eversion.  Range of motion testing revealed dorsiflexion 
to 25 degrees, plantar flexion to 45 degrees, and full 
inversion and eversion.  The examiner noted 2+ pulses, with 
no swelling at the present time.

The examination of the left foot revealed dorsiflexion to 25 
degrees, plantar flexion to 45 degrees, and full inversion 
and eversion.  There was no pain on range of motion testing 
or on manipulation.  The examiner did note pain on direct 
palpation of the plantar surface just anterior to the heel.  

The veteran had a 1.5 cm. nucleated callus at the base of the 
first toe and a 2.0 cm. nucleated callus at the base of the 
fifth toe.  Both were mildly tender to palpation.  There was 
no swelling about the left foot, and sensation was normal.  

The X-ray studies of the feet, noted to be from February 
2005, revealed a normal-appearing right foot and apparent 
left forefoot adduction.  

In rendering an impression, the examiner noted that the 
veteran had seven painful calluses on the right and two 
painful calluses on the left, status post multiple shavings, 
with current use of prescription medication and assistive 
devices to assist with ambulation and pain control.  

The examiner determined that neither foot exhibited weakened 
movement, excess fatigability, incoordination, pain on use, 
or significant flare-ups.  Also, neither foot was impaired to 
the degree where the remaining function could be accomplished 
equally well by an amputation stump with a prosthesis.  

Moreover, neither foot demonstrated paralysis, foot drop, or 
circulatory disturbances.  Aside from what was noted on 
examination, there were no additional limitations due to 
pain, fatigue, weakness, or lack of endurance.  

Further VA treatment, from June 2006, revealed pain on 
palpation of the callused areas, with a left mid-heel lesion 
now noted.  There was full range of motion of the right foot, 
with pain on dorsiflexion of the first MPJ; and full range of 
motion of the joints of the left foot.  

There was pain with inversion along the course of the 
peroneal tendons on the left and pain on palpation of the 
Achilles tendon.  The examiner also noted mild anterior left 
ankle edema, and there was pain on the end of eversion.  The 
veteran was noted to have an antalgic guarded gait, using a 
cane in her left hand.  Her calluses were trimmed again, 
without incident.  

The RO has evaluated both of the veteran's foot disorders 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under this 
section, a moderately severe foot injury warrants a 20 
percent evaluation.  A 30 percent evaluation is in order for 
a severe foot injury.  A 40 percent evaluation is assigned in 
cases of actual loss of use of the foot.  

The Board notes also that, depending upon the nature of the 
foot injury, Diagnostic Code 5284 may involve limitation of 
motion and therefore require consideration under 38 C.F.R. 
§§ 4.40 and 4.45.  VAOPGCPREC 9-98 (Aug. 14, 1998).  Some 
injuries to the foot may affect range of motion, such as 
fractures and dislocations in the subtalar, midtarsal, and 
metatarsophalangeal joints.  See also DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996).  

As the veteran is currently evaluated at the 30 percent rate 
for a severe right foot disorder, the only basis under 
Diagnostic Code 5284 for an increased evaluation is for 
actual loss of use of the foot.  The Board is aware that the 
veteran's right foot disorder is productive of painful and 
tender calluses and painful motion and that this disorder has 
led to a significant reduction in the veteran's functioning.  

The evidence, however, has not shown that the veteran has 
loss of use of the foot.  The VA examiner from September 2005 
clearly stated that the veteran's right foot disorder was not 
so impaired that the remaining function could be accomplished 
equally well by an amputation stump with a prosthesis.  
Accordingly, an increased evaluation is not warranted under 
Diagnostic Code 5284.  

The veteran's left foot disorder, on the other hand, is 
evaluated at the 20 percent rate as a moderately severe 
disorder.  The fact that the veteran has fewer left foot 
lesions than on the right and, as indicated in the September 
2005 examination report, has complained of less constant left 
foot pain suggests that this disorder is, on balance, less 
severely disabling than the right foot disorder.  

Nevertheless, the Board is not fully satisfied that the 
assigned 20 percent evaluation adequately contemplates the 
left foot symptomatology.  Symptoms of particular note to the 
Board include a hallux on the left medial border noted to be 
very incuvated and thickened, pain with inversion along the 
course of the peroneal tendons on the left, pain on palpation 
of the Achilles tendon, and mild anterior left ankle edema.   
Significantly, a VA treatment report from June 2006 revealed 
a left mid-heel lesion.  

None of the veteran's examiners have specifically stated 
whether her left foot disorder is more properly described as 
moderately severe or as severe in degree.  The noted 
symptomatology, particularly the recent emergence of a left 
mid-heel lesion, nevertheless suggests that the veteran's 
disorder may now be found to more closely resemble severe 
impairment in degree.  In view of 38 C.F.R. § 4.7, a 30 
percent evaluation is thus warranted under Diagnostic Code 
5284.  

As with the right foot, the examiner who conducted the 
September 2005 VA examination clearly stated that the 
veteran's left foot disorder was not so impaired that the 
remaining function could be accomplished equally well by an 
amputation stump with a prosthesis.  As such, a 40 percent 
evaluation for loss of use of the foot is not warranted under 
Diagnostic Code 5284.  

The Board also notes that there are no additional code 
sections that allow for a unilateral foot rating over 30 
percent for either foot.  The 50 percent evaluations allowed 
for bilateral foot disorders under Diagnostic Code 5276 
(flatfoot) and Diagnostic Code 5278 (claw foot) would not 
represent an increase, given the combined evaluation of 50 
percent in the veteran's case under 38 C.F.R. §§ 4.25 and 
4.26.  

Overall, the evidence does not support an evaluation in 
excess of 30 percent for the service-connected status post 
excision and wedge osteotomy of the right foot with calluses, 
and the claim for this benefit is denied.  The evidence, 
however, does support an increased evaluation of 30 percent 
for the service-connected residuals of left foot injuries 
with calluses, and the appeal is granted to this extent.  



ORDER

An increased evaluation for the service-connected status post 
excision and wedge osteotomy of the right foot with calluses, 
currently evaluated as 30 percent disabling, is denied.  

A 30 percent evaluation for the service-connected residuals 
of left foot injuries with calluses is granted, subject to 
the regulations governing the payment of VA monetary 
benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


